DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 1-20 are pending. 
The Examiner notes that claims 1, 3-5, 7, 12, 14-17 and 20 are amended. 

Response to Arguments
 Applicant’s arguments, filed 3/4/2021, with respect to the 35 USC § 103 rejections of claims 1-20, have been fully considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities: Applicant’s published specification, p [0039] recites “220” with respect to fig. 2, however, there is no item labeled “220”. For examination purposes the label is being interpreted as: “210”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 10, 12, 18 and 20 are rejected under 35 U.S.C. 102 as being anticipated by Hornbostel (Patent No US 6,219,621, hereafter “Hornbostel”).
Examiner’s Note – claims 1, 12 and 20 recite similar limitations and the same material is covered; therefore they are being rejected together. Where recited subject matter differs, the limitation has been rejected on its merits.
 
Regarding claims 1, 12 and 20, Hornbostel discloses: 
an interface configured to receiv[ing] (Hornbostel – fig 1, item 12; col. 1, lines 55-70, teaches a seismic receiver [requires an interface]) seismic data recorded by a receiver detecting simultaneously reflections due to distinct signals and emitted signal information (Hornbostel – fig 1, item 12; col. 1, lines 20-30, teaches reflected signals are detected and recorded by seismic receivers; col. 1, lines 55-70, teaches a seismic source [emitted] and a seismic receiver located receiving data from two ray paths [distinct signals] from seismic source;); 
a data processing unit (Hornbostel – col. 9, lines 25-30, teaches using a computational resource; col. 1, lines 10-15) configured to perform[ing] a first inversion of the seismic data seeking an underground formation response in a transform domain [model domain] and using a source operator built [equation 1] based on the emitted signal information [actual data] (Hornbostel – col. 1, lines 15-30, teaches using a seismic source to generate a seismic signal related to interfaces between underground formations resulting seismic data may be processed to yield information relating to the subsurface formation; col. 2, line 60-col. 3, line 10, “Lanczos subroutine”; col. 3, lines 50-70, equation 1), the first inversion being formulated to minimize a number of non-zero coefficients of a first inversion result expressed in a transform domain [model domain] basis (Hornbostel – col. 8, lines 20-30, “Lanczos subroutine”);
performing a second inversion of the seismic data seeking the underground formation response in a sub-domain of the transform domain and using the source operator (Hornbostel – col. 8, lines 55-70, teaches the model domain can be safely reduced [sub-domain] by removing samples; col. 7, line 7-col. 8, line 15, teaches using least mean square [second inversion]; interpreted per Applicant’s published specification p [0020]; equation 3, uses source operator [equation 1]), the sub-domain being defined by vectors of the transform domain basis for which the first inversion result has the non-zero coefficients (Hornbostel – col. 8, lines 1-25, teaches the model domain can be safely reduced; col. 4, lines 55-65, teaches the relationship between vectors and samples is well-understood); and 
using the underground formation response obtained in the second inversion, to extract at least one deblended dataset corresponding to one of the distinct signals, from the seismic data (Hornbostel – col. 9, lines 30-40, teaches a number of approaches can be used for suppressing multiples).
Regarding claim 8, Hornbostel discloses all of the limitations on which this claim depends, further, Hornbostel discloses second inversion is solved using a conjugate gradient algorithm
Regarding claims 10 and 18, Hornbostel discloses all of the limitations on which this claim depends, further, Hornbostel discloses generating a noise model (Hornbostel – col. 9, line 60-col. 10, line 10, “Given a model, ground roll and refractions can be part of the modeling process”; claim 18(b), where filtering is a model and a subtraction); and subtracting the noise model from correlated receiver data obtained by correlating the seismic data with the emitted signal information (Hornbostel – col. 9, line 60-col. 10, line 10; claim 18(b), where filtering is a model and a subtraction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hornbostel in view of Neelamani et al (PGPub No US 2012/0269034, hereafter “Neelamani”). 
Regarding claims 2 and 13, Hornbostel discloses all of the limitations on which this claim depends, further, Hornbostel discloses using wavelet estimation (Hornbostel – col. 6, lines 45-60).
Hornbostel does not explicitly disclose using a curvelet domain.
a curvelet domain (Neelamani – p [0090], teaches using a curvelet transform domain).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize a curvelet domain as taught by Neelamani in Hornbostel for the expected benefit of retaining strong components in a suitable transform domain such as the curvelet domain; therefore allowing for the extraction of coherent signal components (Neelamani – p [0072]).	
Regarding claims 3 and 14, Hornbostel discloses all of the limitations on which this claim depends, further, Hornbostel discloses using a typical seismic prospecting system (Hornbostel - col. 1, lines 10-15).
Hornbostel does not explicitly disclose the emitted signal information includes source signature, source activation time and source position for each of the distinct signals.
Neelamani teaches the emitted signal information includes source signature, source activation time and source position for each of the distinct signals (Neelamani – p [0016], teaches that the reflections contain information related to source signature; p [0072], teaches that the reflections contain information related to source activation time and location).
The presence of the claimed data as taught by Neelamani in Hornbostel would have been obvious to one of ordinary skill in the art at the effective filing date of the invention by way of the use of a typical seismic prospecting system (Neelamani – p [0002]).	
Regarding claim 6, Hornbostel discloses all of the limitations on which this claim depends, further, Hornbostel discloses an iterative approximation (Hornbostel - col. 8, lines 20-55).
Hornbostel does not explicitly disclose the first inversion is solved using a Fast Iterative Shrinkage-Thresholding Algorithm.
Neelamani teaches the first inversion is solved using a Fast Iterative Shrinkage-Thresholding Algorithm (Neelamani – p [0088], “soft-thresholding”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the first inversion is solved using a Fast Iterative Shrinkage-Thresholding Algorithm as taught by Neelamani in Hornbostel for the expected benefit of allowing the extracted signal component parameter to satisfy a user-defined constraint (Neelamani – p [0088]).	
Regarding claim 9, Hornbostel discloses all of the limitations on which this claim depends, further, Hornbostel discloses using a typical seismic prospecting system (Hornbostel - col. 1, lines 10-15).
Hornbostel does not explicitly disclose sources generating the distinct signals are vibroseis, and the emitted signals information includes force measurements acquired when the sources emitted the distinct signals.
Neelamani teaches sources generating the distinct signals are vibroseis, and the emitted signals information includes force measurements acquired when the sources emitted the distinct signals (Neelamani – p [0067], teaches using the N vibrator signatures, including measured ground force sweeps).
.	

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hornbostel in view of Shah et al (WO 2013093468 A2, hereafter “Shah”).
Regarding claims 11 and 19, Hornbostel discloses all of the limitations on which this claim depends, however, Hornbostel does not explicitly disclose performing another first inversion on one of the deblended seismic datasets corresponding to one of the distinct signals in the transform domain; performing another second inversion on the one of the deblended seismic datasets in another sub-domain of the transform domain, the other sub-domain being defined by other vectors of the transform domain basis for which another first inversion's result has the non-zero coefficients; and using a solution of the other second inversion on the one of the deblended seismic datasets to extract a deblended dataset corresponding to at least another one of the distinct signals, from the seismic data.
Shah teaches using the modified measured data set [one of the deblended seismic datasets] to generate a new starting model and repeating the data processing steps (Shah – page 24, lines 5-7, teaches using the modified measured data set [one of the deblended seismic datasets] to generate a new starting model and repeating the data processing steps, where the processing steps are as detailed in the parent claim). 
.	

Claims 4-5, 7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hornbostel in view of Saab et al ("Curvelet‐based primary‐multiple separation from a Bayesian perspective", 2007, hereafter “Saab”).
Regarding claims 4 and 15, Hornbostel discloses all of the limitations on which this claim depends, however, Hornbostel does not explicitly disclose the first inversion iteratively determines a vector x in the transform domain which minimizes 
    PNG
    media_image1.png
    34
    171
    media_image1.png
    Greyscale
 where A is the source operator built based on the emitted signal information, Φ is an inverse transform operator, b is the seismic data, and λ is a constraint weight.
Saab teaches the first inversion iteratively determines a vector x in the transform domain which minimizes 
    PNG
    media_image1.png
    34
    171
    media_image1.png
    Greyscale
 where A is a source operator built based on the emitted signal information, Φ is an inverse transform operator, b is the seismic data, and λ is a constraint weight (Saab – pages 2-3, section Bayesian Formulation, including equation 7).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the solution as taught by Saab in Hornbostel for the expected benefit of implementing well-understood mathematical concepts since it has 
Regarding claims 5 and 16, Hornbostel discloses all of the limitations on which this claim depends, however, Hornbostel does not explicitly disclose the first inversion iteratively determines a vector xw in the transform domain which minimizes 
    PNG
    media_image2.png
    36
    205
    media_image2.png
    Greyscale
 where W is a diagonal weight matrix distinguishing among curvelets, where A is the source operator built based on the emitted signal information, Φ is an inverse transform operator, b is the seismic data, and λ is a constraint weight.
Saab teaches the first inversion iteratively determines a vector xw in the transform domain which minimizes 
    PNG
    media_image2.png
    36
    205
    media_image2.png
    Greyscale
 where W is a diagonal weight matrix distinguishing among curvelets, where A is a source operator built based on the emitted signal information, Φ is an inverse transform operator, b is the seismic data, and λ is a constraint weight (Saab – pages 2-3, section Bayesian Formulation, including equation 7).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the solution as taught by Saab in Hornbostel for the expected benefit of implementing well-understood mathematical concepts since it has been held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is within the realm of one of ordinary 
Regarding claims 7 and 17, Hornbostel discloses all of the limitations on which this claim depends, however, Hornbostel does not explicitly disclose the second inversion iteratively determines a vector xs in the sub-domain, vector xs minimizing
    PNG
    media_image3.png
    37
    117
    media_image3.png
    Greyscale
, where A is the source operator built based on the emitted signal information, Φs, is an inverse transform operator in the sub-domain, and b is the seismic data.
Saab teaches the second inversion iteratively determines a vector xs in the sub-domain, vector xs minimizing 
    PNG
    media_image3.png
    37
    117
    media_image3.png
    Greyscale
, where A is a source operator built based on the emitted signal information, Φs, is an inverse transform operator in the sub-domain, and b is the seismic data (Saab – pages 2-3, section Bayesian Formulation, including equation 7).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the solution as taught by Saab in Hornbostel for the expected benefit of implementing well-understood mathematical concepts since it has been held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is within the realm of one of ordinary skill in the art. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061.The examiner can normally be reached on M-F, 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LISA E PETERS/Primary Examiner, Art Unit 2862